Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lurie et al. (US 6,155,257) represents the closest prior art.
Lurie discloses a respiratory assistance apparatus 10 (Fig. 1) comprising a gas circuit 16 (Fig. 1) designed to deliver a flow of gas (col. 8, In. 30-39) comprising: -a measuring device which is designed to measure at least one parameter representative of the flow of gas delivered by an inhalation branch of said gas circuit (2, 16), and the measuring device is configured to convert said at least one parameter representative of said flow of gas into at least one signal representative of said flow of gas (col. 3, In. 4-6), - a signal processing device which is able and designed to process said at least one signal representative of the flow of gas provided by the measuring device and to deduce therefrom at least one item of information relating to a performance or to a nonperformance of a cardiac massage on a patient (col. 3, In. 1-13), - a memory device 38 (Fig. 5, the controller must include memory to store the different modes and settings) configured to store several ventilation modes comprising at least: i) a first ventilation mode corresponding to the performance of the cardiac massage (col. 11, In. 37-45) and ii) a second ventilation mode corresponding to the non-performance or discontinuation of the cardiac massage (col. 11, In. 46-55), and - a selection system configured and adapted to select the first or the second stored ventilation mode by user activation of a regulation and selection input 88 (col. 11, In. 27-30), wherein: a) the memory device (12) for storing ventilation modes is configured to store: - the first ventilation mode and the second ventilation mode (col. 11, In. 27-55). Lurie further discloses means for adjusting the frequency (ventilation rate, col. 11, In. 41-45; col. 11, In. 49-52) and pressure (col. 12, In. 9-12) and that the selection system effects switchover from the first ventilation mode to the second ventilation mode (by manually turning mode control 88, Fig. 5, 27-30).
The prior art of record does not teach or disclose, nor would it have been obvious to modify Lurie to include, the features that the first ventilation mode comprises given values of a first low pressure (PB1), of a first high pressure (PHI), with PHI >PB1, and of a first frequency (FI), and - the second ventilation mode comprises given values of a second low pressure (PB2), of a second high pressure (PH2), with PH2>PB2 and PH2>PH1, and of a second frequency (F2), with F2>F1, and b) the selection system is designed to effect the switchover from the first ventilation mode to the second ventilation mode, or vice versa, so as to modify the high pressure (PHI, PH2) and the frequency (FI, F2) in response to a detection of the at least one item of information relating to an absence or a discontinuation of a chest contraction, or, conversely, a presence of the chest contraction corresponding to the chest massage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785